DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 discloses the limitations: “--wherein the outward facing surface of the front shroud is measured from the circular facet to the peripheral aspect of the front shroud--.” It is unclear what measurement is being performed here. For instance is the length of the outward facing surface being measured here or is this just an indication that the outward facing surface extends from the circular facet to the peripheral aspect of the front shroud? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US Patent No. 5,411,367) Regarding Claim 15:In Figures 2-4, Walker discloses an impeller (2) for use in a centrifugal pump, comprising: a hub (central portion of the impeller generally denoted by 5) configured to be connected to a drive mechanism (not shown but required to rotate the impeller and well known in the art); a rear shroud (14) positioned for orientation toward the drive side of a pump (as evident from Figures 2-4, the drive mechanism could only be attached near the rear shroud 14), the rear shroud having a peripheral aspect positioned radially from the hub (radial periphery of 14); a front shroud (15) axially spaced from the rear shroud and positioned for orientation toward the suction side of a pump (towards suction inlet of pump casing liner 3), the front shroud having a circumferential opening (see Figure B below) defining an eye of the impeller and having a peripheral aspect (see Figure B) positioned at the outer periphery of the impeller radially spaced from the eye (outer and inner directions depicted in Figure B below); at least one pumping vane (plurality of pump vanes disclosed in claim 1) extending axially between the rear shroud and the front shroud and extending generally radially from proximate the eye to the periphery of the front shroud and/or back shroud (see claim 1), wherein the front shroud (15) has an outward facing surface (at 10) configured to be positioned toward a portion of a pump fluid inlet (surface facing casing 3), the outward facing surface extending from near (i.e. from the circular aspect denoted in Figure B) the circumferential opening to the peripheral aspect of the front shroud at an angle that slopes in a direction from or at the circumferential opening to the peripheral aspect of the front shroud, the direction of the slope being away from the hub (as seen in Figure B, the outward facing surface at 10 slope in a direction from the circumferential opening to the peripheral aspect and also slopes away from the hub).Regarding Claim 16:In Figures 2-4, Walker discloses an impeller (2) wherein the angle of slope of the outward facing surface of the front shroud, as measured from a first plane in which the circumferential opening of the eye of the impeller lies and a second plane in which some or all of the outward facing surface lies, is between two degrees and twenty degrees, (as seen in Figures 3-4 and Figure B below, the angle between the two slopes defined by planes denoted in Figure B is identical to the slopes depicted by the two lines defining that the angle is between 10 degrees and 60 degrees which encompasses the claimed range. This also reads over all the other claimed ranges in this claim since 10 degrees falls within all the other ranges as well).Regarding Claim 22:In Figures 2-4, Walker discloses an impeller (2) further comprising a ring- shaped annular base (at 10, see annotated Figure B below) extending from the circumferential opening (see Figure B) to a circular facet (see Figure B) spaced apart from the circumferential opening (as seen in Figure B), wherein the slope of the outward facing surface of the front shroud is extends from the circular facet to the peripheral aspect of the front shroud (as seen in Figure B, the slope of the outward facing surface extends from the circular facet to the peripheral aspect), the angle of the slope of the outward facing surface being measured from a first plane (first plane denoted as dotted line in Figure B) in which the circumferential opening of the eye of the impeller lies (as seen in Figure B) and a second plane (second plane denoted as dotted line in Figure B) in which the outward facing surface lies (as seen in Figure B), the angle of slope being between two degrees and twenty degrees (as seen in Figures 3-4 and Figure B below, the angle between the two slopes defined by planes denoted in Figure B is identical to the slopes depicted by the two lines defining that the angle is between 10 degrees and 60 degrees which encompasses the claimed range).
    PNG
    media_image1.png
    457
    663
    media_image1.png
    Greyscale
Regarding Claim 23:In Figures 2-4, Walker discloses an impeller (2), wherein the outward facing surface of the front shroud further includes at least one expeller vane (embodiment in Figure 4 shows expeller vanes 12).Regarding Claim 24:In Figures 2-4, Walker discloses an impeller (2), wherein the at least one pumping vane further comprises a plurality of pumping vanes (primary vanes, see claim 1)..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant impellers and centrifugal pumps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746